 

EXHIBIT 10.9.1

 

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

This Amended and Restated Severance Agreement (the “Agreement”) is entered into
this          day of                         , 2008 (the “Effective Date”),
between Verigy Ltd., a Singapore corporation (the “Company”), and
                               (“Executive”), who currently serves as [title] of
the Company.

 

RECITALS

 

WHEREAS, the Company and Executive entered into a severance agreement, dated
[                        , 200  ] (the “First Severance Agreement”).

 

WHEREAS, the Company and Executive wish to amend and restate the First Severance
Agreement, and bring such terms into compliance with Section 409A of the
Internal Revenue Code (the “Code”) and the final regulations and other official
guidance thereunder, as set forth below.

 

NOW THEREFORE, in consideration of the following:

 

A.            As is the case with most, if not all, publicly traded businesses,
it is expected that the Company from time to time may consider or may be
presented with the need to consider the possibility of an acquisition by another
company or other change in control of the ownership of the Company.  The Board
of Directors of the Company (the “Board”) recognizes that such considerations
can be a distraction to Executive and can cause Executive to consider
alternative employment opportunities or to be influenced by the impact of a
possible change in control of the ownership of the Company on Executive’s
personal circumstances in evaluating such possibilities.  The Board has
determined that it is in the best interests of the Company and its shareholders
to ensure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide Executive with an incentive to continue his/her
employment and to motivate Executive to maximize the value of the Company for
the benefit of its shareholders.

 

C.            The Board believes that it is important to provide Executive with
certain benefits upon Executive’s termination of employment in certain instances
that provide Executive with enhanced financial security and incentive and
encouragement to Executive to remain with the Company.

 

D.            At the same time, the Board expects the Company to receive certain
benefits in exchange for providing Executive with this measure of financial
security and incentive under the Agreement.  Therefore, the Board believes that
Executive should provide various specific commitments, which are intended to
assure the Company that Executive will not direct Executive’s skills, experience
and knowledge to the detriment of the Company for a period not to exceed the
period during which payments are being made to Executive under this Agreement.

 

--------------------------------------------------------------------------------


 

E.             Certain capitalized terms used in this Agreement are defined in
Article VIII.

 

The Company and Executive hereby agree as follows:

 


ARTICLE I

EMPLOYMENT BY THE COMPANY


 


1.1          THIS AGREEMENT SHALL BE IN EFFECT COMMENCING ON THE EFFECTIVE DATE
AND ENDING ON THE LATER OF (I) THE DATE WHEN EXECUTIVE CEASES TO BE EMPLOYED BY
THE COMPANY FOR ANY REASON OR (II) THE DATE WHEN ALL OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT HAVE BEEN MET.


 


1.2          THE COMPANY AND EXECUTIVE EACH AGREE AND ACKNOWLEDGE THAT EXECUTIVE
IS EMPLOYED BY THE COMPANY AS AN “AT-WILL” EMPLOYEE AND THAT EITHER EXECUTIVE OR
THE COMPANY HAS THE RIGHT AT ANY TIME TO TERMINATE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY, WITH OR WITHOUT CAUSE OR ADVANCE NOTICE, FOR ANY REASON OR FOR NO
REASON.  THIS AGREEMENT DOES NOT CONSTITUTE A CONTRACT OF EMPLOYMENT OR IMPOSE
ON EXECUTIVE ANY OBLIGATION TO REMAIN AS AN EMPLOYEE OR IMPOSE ON THE COMPANY
ANY OBLIGATION (I) TO RETAIN EXECUTIVE AS AN EMPLOYEE, (II) TO CHANGE THE STATUS
OF EXECUTIVE AS AN AT-WILL EMPLOYEE OR (III) TO CHANGE THE COMPANY’S POLICIES
REGARDING TERMINATION OF EMPLOYMENT.  IN THIS AGREEMENT, THE COMPANY AND
EXECUTIVE WISH TO SET FORTH THE COMPENSATION AND BENEFITS THAT EXECUTIVE SHALL
BE ENTITLED TO RECEIVE IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
TERMINATES UNDER THE CIRCUMSTANCES DESCRIBED IN ARTICLE II OR III.


 


1.3          THE DUTIES AND OBLIGATIONS OF THE COMPANY TO EXECUTIVE UNDER THIS
AGREEMENT SHALL BE IN CONSIDERATION FOR EXECUTIVE’S PAST SERVICES TO THE
COMPANY, EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY, EXECUTIVE’S
COMPLIANCE WITH THE OBLIGATIONS DESCRIBED IN SECTION 5.4, AND EXECUTIVE’S
EXECUTION OF THE GENERAL WAIVER AND RELEASE DESCRIBED IN SECTION 5.5.  THE
COMPANY AND EXECUTIVE AGREE THAT EXECUTIVE’S COMPLIANCE WITH THE OBLIGATIONS
DESCRIBED IN SECTION 5.4 AND EXECUTIVE’S EXECUTION OF THE GENERAL WAIVER AND
RELEASE DESCRIBED IN SECTION 5.5 ARE PRECONDITIONS TO EXECUTIVE’S ENTITLEMENT TO
THE RECEIPT OF BENEFITS UNDER THIS AGREEMENT AND THAT THESE BENEFITS SHALL NOT
BE EARNED UNLESS ALL SUCH CONDITIONS HAVE BEEN SATISFIED THROUGH THE SCHEDULED
DATE OF PAYMENT.  THE COMPANY HEREBY DECLARES THAT IT HAS RELIED UPON
EXECUTIVE’S COMMITMENTS UNDER THIS AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF
ARTICLE V AND WOULD NOT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR TO
EXECUTE THIS AGREEMENT IN THE ABSENCE OF SUCH COMMITMENTS.


 


ARTICLE II

TERMINATION BEFORE CHANGE IN CONTROL


 


2.1          TERMINATION WITHOUT CAUSE.  IN THE EVENT (I) EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES IS INVOLUNTARILY TERMINATED AT ANY TIME BY
THE COMPANY WITHOUT CAUSE OR (II) EXECUTIVE VOLUNTARILY TERMINATES HIS/HER
EMPLOYMENT WITHIN THREE MONTHS OF THE OCCURRENCE OF AN EVENT CONSTITUTING GOOD
REASON AND ON ACCOUNT OF AN EVENT CONSTITUTING GOOD REASON AND, IN EACH CASE,
ARTICLE III DOES NOT APPLY, THEN SUCH TERMINATION OF EMPLOYMENT WILL BE A
TERMINATION EVENT AND THE COMPANY SHALL PAY EXECUTIVE THE COMPENSATION AND
BENEFITS DESCRIBED IN THIS ARTICLE II, SUBJECT TO EXECUTIVE COMPLYING WITH
HIS/HER OBLIGATIONS DESCRIBED IN SECTIONS 5.4 AND 5.5 OF THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


 


2.2          DISABILITY.  IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND ITS SUBSIDIARIES TERMINATES AS A RESULT OF HIS/HER DISABILITY, THEN
EXECUTIVE SHALL BE ENTITLED TO THE PRO RATED FINAL PERIOD BONUS DESCRIBED IN
SECTION 2.5, THE STOCK AWARD ACCELERATION DESCRIBED IN SECTION 2.6 AND THE
COMPANY-REIMBURSED HEALTH INSURANCE COVERAGE DESCRIBED IN SECTION 2.7 (BUT NONE
OF THE OTHER COMPENSATION AND BENEFITS DESCRIBED IN THIS ARTICLE II).


 


2.3          DEATH.  IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND
ITS SUBSIDIARIES TERMINATES AS A RESULT OF HIS/HER DEATH, THEN EXECUTIVE’S
SURVIVORS SHALL BE ENTITLED TO THE PRO RATED FINAL PERIOD BONUS DESCRIBED IN
SECTION 2.5 AND THE STOCK AWARD ACCELERATION DESCRIBED IN SECTION 2.6 (BUT NONE
OF THE OTHER COMPENSATION AND BENEFITS DESCRIBED IN THIS ARTICLE II).


 


2.4          SALARY CONTINUATION UPON TERMINATION BEFORE CHANGE IN CONTROL.  IF
A TERMINATION EVENT DESCRIBED IN SECTION 2.1 OCCURS, EXECUTIVE SHALL RECEIVE AN
AMOUNT EQUAL TO THE SUM OF EXECUTIVE’S BASE SALARY AND TARGET BONUS, LESS ANY
APPLICABLE WITHHOLDING OF FEDERAL, STATE, LOCAL OR FOREIGN TAXES.  SUCH SALARY
AND BONUS CONTINUATION SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S STANDARD
PAYROLL PROCEDURES IN EQUAL INSTALLMENTS OVER THE 12 MONTH PERIOD FOLLOWING THE
DATE OF THE TERMINATION EVENT, WITH SUCH INSTALLMENTS BEGINNING AFTER THE
EFFECTIVE DATE OF THE GENERAL WAIVER AND RELEASE OF CLAIMS ENTERED UNTO BETWEEN
EXECUTIVE AND THE COMPANY, AS DESCRIBED IN SECTION 5.5 BELOW; PROVIDED, HOWEVER,
THAT THE TIMING OF SUCH PAYMENTS SHALL BE SUBJECT TO ANY DELAY PERIOD REQUIRED
UNDER SECTION 5.6 OF THIS AGREEMENT.


 


2.5          BONUS FOR FINAL PERIOD.  IF A TERMINATION EVENT DESCRIBED IN
SECTION 2.1 OCCURS, EXECUTIVE SHALL RECEIVE A PRO RATED BONUS FOR THE
PERFORMANCE PERIOD IN WHICH THE TERMINATION EVENT OCCURS (IN ADDITION TO THE
AMOUNT DESCRIBED IN SECTION 2.4).  THE AMOUNT OF THE BONUS SHALL BE EQUAL TO THE
TARGET BONUS FOR THE PERIOD IN WHICH THE TERMINATION EVENT OCCURRED MULTIPLIED
BY A FRACTION IN WHICH (I) THE NUMERATOR IS THE NUMBER OF DAYS FROM AND
INCLUDING THE FIRST DAY OF THE PERFORMANCE PERIOD UNTIL AND INCLUDING THE DATE
OF THE TERMINATION EVENT AND (II) THE DENOMINATOR IS THE NUMBER OF DAYS IN THE
PERFORMANCE PERIOD.  SUBJECT TO ANY DELAY PERIOD REQUIRED UNDER SECTION 5.6 OF
THIS AGREEMENT, SUCH BONUS SHALL BE PAID ON THE DATE EXECUTIVE WOULD HAVE
RECEIVED THE BONUS IF THE TERMINATION EVENT HAD NOT OCCURRED DURING SUCH
PERFORMANCE PERIOD.  EXECUTIVE’S RIGHTS TO THE PAYMENT PROVIDED IN THIS
SECTION 2.5 SHALL NOT BE SUBJECT TO SECTION 5.4.


 


2.6          STOCK AWARD ACCELERATION UPON TERMINATION BEFORE CHANGE IN CONTROL.


 


(A)           THE VESTED PORTION OF EXECUTIVE’S STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS (THE “STOCK OPTIONS”) THAT ARE OUTSTANDING AS OF THE DATE OF
AN EVENT DESCRIBED IN SECTION 2.1, 2.2 OR 2.3 SHALL BE DETERMINED AS FOLLOWS
UPON THE OCCURRENCE OF SUCH EVENT:


 

(I)            A PERIOD EQUAL TO 12 MONTHS SHALL BE ADDED TO THE ACTUAL LENGTH
OF EXECUTIVE’S SERVICE; AND

 

3

--------------------------------------------------------------------------------


 

(II)           IF THE VESTED PORTION OF THE STOCK OPTIONS OTHERWISE WOULD BE
DETERMINED IN INCREMENTS LARGER THAN ONE MONTH, THEN THE VESTING OF THE STOCK
OPTIONS SHALL BE PRORATED ON THE BASIS OF THE FULL MONTHS OF SERVICE COMPLETED
BY EXECUTIVE SINCE THE VESTING COMMENCEMENT DATE OF THE STOCK OPTIONS.(1)


 


(B)           THE STOCK OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF
(I) THE FIFTEEN MONTH ANNIVERSARY OF THE DATE OF THE TERMINATION EVENT OR
(II) THE EXPIRATION OF EACH OPTION IN ACCORDANCE WITH ITS ORIGINAL TERMS
PROVIDED, IN EITHER CASE, THAT EXECUTIVE COMPLIES WITH HIS/HER OBLIGATIONS UNDER
ARTICLE V OF THIS AGREEMENT. THE TERM “STOCK OPTIONS” SHALL NOT INCLUDE ANY
RIGHTS OF EXECUTIVE UNDER THE COMPANY’S 2006 EMPLOYEE SHARES PURCHASE PLAN OR
SIMILAR PLANS.


 


(C)           THE VESTED PORTION OF EXECUTIVE’S RESTRICTED STOCK AWARDS
(“RESTRICTED STOCK”) THAT ARE OUTSTANDING AS OF THE DATE OF AN EVENT DESCRIBED
IN SECTION 2.1, 2.2 OR 2.3 SHALL BE DETERMINED AS FOLLOWS UPON THE OCCURRENCE OF
SUCH EVENT:


 

(I)            A PERIOD EQUAL TO 12 MONTHS SHALL BE ADDED TO THE ACTUAL LENGTH
OF EXECUTIVE’S SERVICE; AND

 

(II)           IF THE VESTED PORTION OF THE RESTRICTED STOCK OTHERWISE WOULD BE
DETERMINED IN INCREMENTS LARGER THAN ONE MONTH, THEN THE VESTING OF THE
RESTRICTED STOCK SHALL BE PRORATED ON THE BASIS OF THE FULL MONTHS OF SERVICE
COMPLETED BY EXECUTIVE SINCE THE VESTING COMMENCEMENT DATE OF THE RESTRICTED
STOCK.

 

All shares of Restricted Stock that have not yet been delivered to Executive or
his/her designee (whether because subject to joint escrow instructions or
otherwise) shall be promptly delivered to Executive or his/her designee upon the
occurrence of an event described in Section 2.1, 2.2 or 2.3.

 


(D)           THE VESTED PORTION OF EXECUTIVE’S STOCK UNIT AWARDS (THE “STOCK
UNITS”) THAT ARE OUTSTANDING AS OF THE DATE OF AN EVENT DESCRIBED IN
SECTION 2.1, 2.2 OR 2.3 SHALL BE DETERMINED AS FOLLOWS UPON THE OCCURRENCE OF
SUCH EVENT:


 

(I)            A PERIOD EQUAL TO 12 MONTHS SHALL BE ADDED TO THE ACTUAL LENGTH
OF EXECUTIVE’S SERVICE; AND

 

(II)           IF THE VESTED PORTION OF THE STOCK UNITS OTHERWISE WOULD BE
DETERMINED IN INCREMENTS LARGER THAN ONE MONTH, THEN THE VESTING OF THE STOCK
UNITS SHALL BE PRORATED ON THE BASIS OF THE FULL MONTHS OF SERVICE COMPLETED BY
EXECUTIVE SINCE THE VESTING COMMENCEMENT DATE OF THE STOCK UNITS.

 

All Stock Units that have not yet been settled shall be promptly settled, in the
form specified in the relevant Stock Unit agreements and relevant stock plans
under which the Stock Units were granted, upon the occurrence of an event
described in Section 2.1, 2.2 or 2.3, but in no event

--------------------------------------------------------------------------------

(1) For example, assume that Executive’s Stock Options ordinarily vest in four
equal annual installments and that Executive is subject to an event described in
Section 2.1, 2.2 or 2.3 after completing 18 months of service from the vesting
commencement date.  Executive would be vested in 18/48ths of the Stock Options
for the actual period of service plus 12/48ths of the Stock Options for the
added vesting provided herein, for a total of 30/48ths vested.

 

4

--------------------------------------------------------------------------------


 

after the later of (i) 2 1/2 months after the end of the Company’s fiscal year
in which vesting occurs, or (ii) March 15 following the calendar year in which
vesting occurs.  Notwithstanding the foregoing, such settlement shall be subject
to any delay period required under Section 5.6 of this Agreement.

 


2.7          HEALTH & WELFARE BENEFITS COVERAGE.


 


(A)           FOLLOWING THE OCCURRENCE OF A TERMINATION EVENT DESCRIBED IN
SECTION 2.1, TO THE EXTENT PERMITTED BY THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985, AS AMENDED AND CODIFIED IN SECTION 4980B OF THE CODE
AND THE REGULATIONS THEREUNDER (“COBRA”) AND BY THE COMPANY’S GROUP HEALTH
INSURANCE POLICIES, EXECUTIVE AND/OR EXECUTIVE’S COVERED DEPENDENTS WILL BE
ELIGIBLE TO CONTINUE THEIR HEALTH INSURANCE BENEFITS AT THEIR OWN EXPENSE. 
HOWEVER, IF EXECUTIVE AND/OR EXECUTIVE’S COVERED DEPENDENTS TIMELY ELECT COBRA
CONTINUATION FOR EXECUTIVE AND/OR EXECUTIVE’S COVERED DEPENDENTS, THE COMPANY
SHALL REIMBURSE EXECUTIVE AND/OR EXECUTIVE’S COVERED DEPENDENTS’ COBRA
CONTINUATION PREMIUMS FOR GROUP HEALTH COVERAGE FOR 12 MONTHS, PROVIDED THAT THE
COMPANY’S OBLIGATION TO MAKE SUCH REIMBURSEMENTS SHALL CEASE IMMEDIATELY TO THE
EXTENT THAT EXECUTIVE AND/OR EXECUTIVE’S COVERED DEPENDENTS ARE NO LONGER
ENTITLED BY LAW TO RECEIVE COBRA CONTINUATION COVERAGE.  EXECUTIVE AGREES TO
NOTIFY A DULY AUTHORIZED OFFICER OF THE COMPANY IN WRITING IMMEDIATELY UPON
EXECUTIVE’S AND/OR A COVERED DEPENDENT’S BEGINNING TO RECEIVE HEALTH BENEFITS
FROM ANOTHER SOURCE, OR AS OTHERWISE REQUIRED BY COBRA.  THIS
SECTION 2.7(A) PROVIDES ONLY FOR THE COMPANY’S REIMBURSEMENT OF COBRA
CONTINUATION PREMIUMS FOR THE PERIODS SPECIFIED ABOVE, AND DOES NOT AFFECT THE
RIGHTS OF EXECUTIVE AND/OR EXECUTIVE’S COVERED DEPENDENTS UNDER ANY APPLICABLE
LAW WITH RESPECT TO HEALTH INSURANCE CONTINUATION COVERAGE. SUCH REIMBURSEMENTS
SHALL BE MADE AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE COMPANY’S
RECEIPT OF APPROPRIATE DOCUMENTATION.


 


ARTICLE III

TERMINATION AFTER CHANGE IN CONTROL


 


3.1          INVOLUNTARY TERMINATION UPON OR FOLLOWING CHANGE OF CONTROL.  IN
THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS
INVOLUNTARILY TERMINATED AT ANY TIME BY THE COMPANY WITHOUT CAUSE EITHER (I) AT
THE TIME OF OR WITHIN 24 MONTHS FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL,
(II) WITHIN THREE MONTHS PRIOR TO A CHANGE OF CONTROL, WHETHER OR NOT SUCH
TERMINATION IS AT THE REQUEST OF AN ACQUIROR, OR (III) AT ANY TIME PRIOR TO A
CHANGE OF CONTROL IF SUCH TERMINATION IS AT THE REQUEST OF AN ACQUIROR, THEN
SUCH TERMINATION OF EMPLOYMENT WILL BE A TERMINATION EVENT AND THE COMPANY SHALL
PAY EXECUTIVE THE COMPENSATION AND BENEFITS DESCRIBED IN THIS ARTICLE III IN THE
MANNER AND AT THE TIME DESCRIBED IN SECTION 3.3, SUBJECT TO EXECUTIVE COMPLYING
WITH HIS/HER OBLIGATIONS DESCRIBED IN SECTIONS 5.4 AND 5.5 OF THIS AGREEMENT. 
IF THE COMPANY REASONABLY BELIEVES THAT A CHANGE OF CONTROL WILL NOT OCCUR
WITHIN THREE MONTHS FOLLOWING THE TERMINATION OF EXECUTIVE, BUT IN FACT A CHANGE
OF CONTROL DOES OCCUR WITHIN THREE MONTHS FOLLOWING SUCH TERMINATION, EXECUTIVE
WILL BE PROVIDED WITH THE COMPENSATION AND BENEFITS DESCRIBED IN THIS
ARTICLE III IN THE MANNER AND AT THE TIME DESCRIBED IN SECTION 3.3.  AN
“ACQUIROR” IS EITHER A PERSON OR A MEMBER OF A GROUP OF RELATED PERSONS
REPRESENTING SUCH GROUP THAT IN EITHER CASE OBTAINS EFFECTIVE CONTROL OF THE
COMPANY IN

 

5

--------------------------------------------------------------------------------


 

the transaction or a group of related transactions constituting the Change of
Control.  For the elimination of doubt, in the event Executive’s employment with
the Company and its subsidiaries is involuntarily terminated by the Company
without Cause and the circumstances described in this Section 3.1 are not
applicable, then Article II will apply to such event.


 


3.2          VOLUNTARY TERMINATION FOR GOOD REASON UPON OR FOLLOWING CHANGE OF
CONTROL.


 


(A)           IN THE EVENT EXECUTIVE VOLUNTARILY TERMINATES HIS/HER EMPLOYMENT
WITHIN THREE MONTHS OF THE OCCURRENCE OF AN EVENT CONSTITUTING GOOD REASON AND
ON ACCOUNT OF AN EVENT CONSTITUTING GOOD REASON, WHICH EVENT OCCURS EITHER
(I) AT THE TIME OF OR WITHIN 24 MONTHS FOLLOWING THE OCCURRENCE OF A CHANGE OF
CONTROL, (II) WITHIN THREE MONTHS PRIOR TO A CHANGE OF CONTROL, WHETHER OR NOT
SUCH TERMINATION IS AT THE REQUEST OF AN ACQUIROR, OR (III) AT ANY TIME PRIOR TO
A CHANGE OF CONTROL IF SUCH TRIGGERING EVENT OR EXECUTIVE’S TERMINATION IS AT
THE REQUEST OF AN ACQUIROR, THEN SUCH TERMINATION OF EMPLOYMENT WILL BE A
TERMINATION EVENT AND THE COMPANY SHALL PAY EXECUTIVE THE COMPENSATION AND
BENEFITS DESCRIBED IN THIS ARTICLE III IN THE MANNER AND AT THE TIME DESCRIBED
IN SECTION 3.3, SUBJECT TO EXECUTIVE COMPLYING WITH HIS/HER OBLIGATIONS
DESCRIBED IN SECTIONS 5.4 AND 5.5 OF THIS AGREEMENT.  IF THE COMPANY REASONABLY
BELIEVES THAT A CHANGE OF CONTROL WILL NOT OCCUR WITHIN THREE MONTHS FOLLOWING
THE VOLUNTARY TERMINATION FOR GOOD REASON BY EXECUTIVE, BUT A CHANGE OF CONTROL
DOES IN FACT OCCUR WITHIN THREE MONTHS FOLLOWING SUCH TERMINATION, EXECUTIVE
WILL BE PROVIDED WITH THE COMPENSATION AND BENEFITS DESCRIBED IN THIS
ARTICLE III IN THE MANNER AND AT THE TIME DESCRIBED IN SECTION 3.3.


 


(B)           IN THE EVENT EXECUTIVE VOLUNTARILY TERMINATES HIS/HER EMPLOYMENT
FOR ANY REASON OTHER THAN ON ACCOUNT OF AN EVENT CONSTITUTING GOOD REASON UNDER
THE CIRCUMSTANCES DESCRIBED IN SECTION 3.2(A), THEN SUCH TERMINATION OF
EMPLOYMENT WILL NOT BE A TERMINATION EVENT, EXECUTIVE WILL NOT BE ENTITLED TO
RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE PROVISIONS OF THIS AGREEMENT, AND THE
COMPANY WILL CEASE PAYING COMPENSATION OR PROVIDING BENEFITS TO EXECUTIVE AS OF
EXECUTIVE’S TERMINATION DATE.


 


3.3          LUMP SUM PAYMENT UPON TERMINATION AFTER CHANGE IN CONTROL.


 


(A)           IF A TERMINATION EVENT DESCRIBED IN THIS ARTICLE III OCCURS,
EXECUTIVE SHALL RECEIVE AN AMOUNT EQUAL TO TWO TIMES THE SUM OF EXECUTIVE’S BASE
SALARY AND TARGET BONUS, LESS ANY APPLICABLE WITHHOLDING OF FEDERAL, STATE,
LOCAL OR FOREIGN TAXES; PROVIDED, HOWEVER, THAT THE COMPANY MAY DEDUCT FROM
AMOUNTS PAYABLE TO EXECUTIVE PURSUANT TO THIS ARTICLE III ANY AMOUNTS PAID TO
EXECUTIVE PURSUANT TO ARTICLE II.


 


(B)           THE SALARY AND BONUS AMOUNTS PAYABLE PURSUANT TO THIS ARTICLE III
SHALL BE PAID IN A SINGLE LUMP SUM.  SUCH PAYMENTS SHALL BE MADE (I) NOT LATER
THAN IMMEDIATELY PRIOR TO COMPLETION OF THE CHANGE OF CONTROL WHERE THE
TERMINATION EVENT OCCURS PRIOR TO A CHANGE OF CONTROL OR (II) WITHIN TWO
BUSINESS DAYS AFTER THE DATE OF A TERMINATION EVENT WHERE THE TERMINATION EVENT
OCCURS SUBSEQUENT TO A CHANGE OF CONTROL; PROVIDED THAT, IN EACH CASE, NO
PAYMENT WILL OCCUR UNTIL AFTER THE EFFECTIVE DATE OF THE GENERAL WAIVER AND
RELEASE OF CLAIMS ENTERED INTO BETWEEN EXECUTIVE AND THE COMPANY, AS DESCRIBED
IN SECTION 5.5 BELOW, AND PROVIDED FURTHER THAT THE TIMING OF SUCH PAYMENTS
SHALL BE SUBJECT TO ANY DELAY PERIOD REQUIRED UNDER SECTION 5.6 OF THIS
AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


3.4          BONUS FOR FINAL PERIOD.  IF A TERMINATION EVENT DESCRIBED IN THIS
ARTICLE III OCCURS, EXECUTIVE SHALL RECEIVE A PRO RATED BONUS FOR THE
PERFORMANCE PERIOD IN WHICH THE TERMINATION EVENT OCCURS (IN ADDITION TO THE
AMOUNT DESCRIBED IN SECTION 3.3).  THE AMOUNT OF THE BONUS SHALL BE EQUAL TO
TARGET BONUS FOR THE PERIOD IN WHICH THE TERMINATION EVENT OCCURRED MULTIPLIED
BY A FRACTION IN WHICH (I) THE NUMERATOR IS THE NUMBER OF DAYS FROM AND
INCLUDING THE FIRST DAY OF THE PERFORMANCE PERIOD UNTIL AND INCLUDING THE DATE
OF THE TERMINATION EVENT AND (II) THE DENOMINATOR IS THE NUMBER OF DAYS IN THE
PERFORMANCE PERIOD.  SUCH BONUS SHALL BE PAID AT THE TIME PRESCRIBED IN
SECTION 3.3(B).

 


3.5          STOCK AWARD ACCELERATION UPON TERMINATION AFTER CHANGE IN CONTROL.


 


(A)           EXECUTIVE’S STOCK OPTIONS THAT ARE OUTSTANDING AS OF THE DATE OF A
TERMINATION EVENT DESCRIBED IN THIS ARTICLE III SHALL BECOME FULLY VESTED UPON
THE OCCURRENCE OF SUCH TERMINATION EVENT AND EXERCISABLE SO LONG AS EXECUTIVE
COMPLIES WITH THE RESTRICTIONS AND LIMITATIONS SET FORTH IN ARTICLE V.  THE
STOCK OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF (I) THE SECOND
ANNIVERSARY OF THE DATE OF THE TERMINATION EVENT OR (II) THE EXPIRATION OF EACH
OPTION IN ACCORDANCE WITH ITS ORIGINAL TERMS PROVIDED, IN EITHER CASE, THAT
EXECUTIVE COMPLIES WITH HIS/HER OBLIGATIONS UNDER ARTICLE V OF THIS AGREEMENT.
THE TERM “STOCK OPTIONS” SHALL NOT INCLUDE ANY RIGHTS OF EXECUTIVE UNDER THE
COMPANY’S 2006 EMPLOYEE SHARES PURCHASE PLAN OR SIMILAR PLANS.


 


(B)           EXECUTIVE’S RESTRICTED STOCK AWARDS THAT ARE OUTSTANDING AS OF THE
DATE OF A TERMINATION EVENT DESCRIBED IN THIS ARTICLE III SHALL BECOME FULLY
VESTED AND FREE FROM ANY CONTRACTUAL RIGHTS OF THE COMPANY TO REPURCHASE OR
OTHERWISE REACQUIRE THE RESTRICTED STOCK AS A RESULT OF EXECUTIVE’S TERMINATION
OF EMPLOYMENT.  ALL SHARES OF RESTRICTED STOCK THAT HAVE NOT YET BEEN DELIVERED
TO EXECUTIVE OR HIS/HER DESIGNEE (WHETHER BECAUSE SUBJECT TO JOINT ESCROW
INSTRUCTIONS OR OTHERWISE) SHALL BE PROMPTLY DELIVERED TO EXECUTIVE OR HIS/HER
DESIGNEE UPON THE OCCURRENCE OF A TERMINATION EVENT DESCRIBED IN THIS
ARTICLE III.


 


(C)           EXECUTIVE’S STOCK UNITS THAT ARE OUTSTANDING AS OF THE DATE OF A
TERMINATION EVENT DESCRIBED IN THIS ARTICLE III SHALL BECOME FULLY VESTED AS A
RESULT OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.  ALL STOCK UNITS THAT HAVE NOT
YET BEEN SETTLED SHALL BE PROMPTLY SETTLED, IN THE FORM SPECIFIED IN THE
RELEVANT STOCK UNIT AGREEMENTS AND RELEVANT STOCK PLANS UNDER WHICH THE STOCK
UNITS WERE GRANTED, UPON THE OCCURRENCE OF A TERMINATION EVENT DESCRIBED IN THIS
ARTICLE III, BUT IN NO EVENT LATER THAN THE LATER OF (I) 2 ½ MONTHS AFTER THE
END OF THE COMPANY’S FISCAL YEAR IN WHICH VESTING OCCURS, OR (II) MARCH 15
FOLLOWING THE CALENDAR YEAR IN WHICH VESTING OCCURS.  NOTWITHSTANDING THE
FOREGOING, SUCH SETTLEMENT SHALL BE SUBJECT TO ANY DELAY PERIOD REQUIRED UNDER
SECTION 5.6 OF THIS AGREEMENT.


 


3.6          HEALTH & WELFARE BENEFITS COVERAGE.


 

(a)           Following the occurrence of a Termination Event described in this
Article III, to the extent permitted by COBRA and by the Company’s group health
insurance policies, Executive and/or Executive’s covered dependents will be
eligible to continue their health insurance benefits at their own expense. 
However, if Executive and/or Executive’s covered dependents timely elects COBRA
continuation for Executive and/or Executive’s covered dependents, the Company
shall reimburse Executive’s and/or Executive’s covered

 

7

--------------------------------------------------------------------------------


 

dependents’ COBRA continuation premiums for group health coverage for 24 months,
provided that the Company’s obligation to make such reimbursements shall cease
immediately to the extent that Executive and/or Executive’s covered dependents
are no longer entitled to receive COBRA continuation coverage.  Executive agrees
to notify a duly authorized officer of the Company, in writing, immediately upon
Executive’s and/or a covered dependent’s beginning to receive health benefits
from another source, or as otherwise required by COBRA.  This
Section 3.6(a) provides only for the Company’s reimbursement of COBRA
continuation premiums for the periods specified above.  This Section 3.6(a) does
not affect the rights of Executive or Executive’s covered dependents under any
applicable law with respect to health insurance continuation coverage.  Such
reimbursement shall be made as soon as administratively feasible following the
Company’s receipt of appropriate documentation.


 


ARTICLE IV

TERMINATION FOR CAUSE


 


4.1          GENERAL EFFECT OF TERMINATION FOR CAUSE.  IN THE EVENT EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS INVOLUNTARILY TERMINATED BY
THE COMPANY WITH CAUSE AT ANY TIME, WHETHER BEFORE OR AFTER A CHANGE OF CONTROL,
THEN SUCH TERMINATION OF EMPLOYMENT WILL NOT BE A TERMINATION EVENT, EXECUTIVE
WILL NOT BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE PROVISIONS OF
THIS AGREEMENT, AND THE COMPANY WILL CEASE PAYING COMPENSATION OR PROVIDING
BENEFITS TO EXECUTIVE AS OF EXECUTIVE’S TERMINATION DATE.


 


4.2          PROCEDURE FOR “CAUSE” FINDING.


 


(A)           PRIOR TO A CHANGE IN CONTROL, EXECUTIVE MAY ONLY BE TERMINATED FOR
CAUSE IF A MAJORITY OF THE BOARD THEN IN OFFICE DETERMINES THAT GROUNDS FOR
CAUSE EXIST.  IN THE EVENT OF SUCH DETERMINATION, THE COMPANY WILL GIVE
EXECUTIVE NOTICE OF THE FINDING OF CAUSE WITH REASONABLE SPECIFICITY, AND WILL
PROVIDE EXECUTIVE WITH A REASONABLE OPPORTUNITY TO MEET WITH THE BOARD TO REFUTE
THE FINDING.


 

(1)           IF EXECUTIVE ELECTS TO APPEAR BEFORE THE BOARD TO DISPUTE THE
FINDING, THE BOARD WILL MEET WITH THE EXECUTIVE.  FOLLOWING SUCH MEETING, THE
BOARD SHALL RECONSIDER ITS INITIAL FINDING AND THE DECISION OF A MAJORITY OF THE
BOARD THEN IN OFFICE WILL BE REQUIRED TO CONFIRM THE DETERMINATION THAT GROUNDS
FOR CAUSE EXIST.

 

(2)           IF EXECUTIVE DECLINES TO APPEAR BEFORE THE BOARD TO DISPUTE THE
FINDING, THEN THE INITIAL ACTION BY THE BOARD SHALL CONSTITUTE THE DETERMINATION
TO TERMINATE EXECUTIVE FOR CAUSE.

 


(B)           SUBSEQUENT TO A CHANGE IN CONTROL, THE PROCEDURAL REQUIREMENTS OF
SECTION 4.2(A) SHALL APPLY, EXCEPT THAT THE FINDINGS OF THE BOARD MUST BE
APPROVED BY NOT LESS THAN 2/3RDS OF THE DIRECTORS THEN IN OFFICE.

 

8

--------------------------------------------------------------------------------

 



 


ARTICLE V

LIMITATIONS AND CONDITIONS ON BENEFITS


 


5.1          RIGHT TO BENEFITS.  IF A TERMINATION EVENT DOES NOT OCCUR,
EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY BENEFITS DESCRIBED IN THIS
AGREEMENT, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN.  IF A TERMINATION
EVENT OCCURS, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE BENEFITS DESCRIBED IN
THIS AGREEMENT ONLY IF EXECUTIVE COMPLIES WITH THE RESTRICTIONS AND LIMITATIONS
SET FORTH IN THIS ARTICLE V.


 


5.2          NO MITIGATION.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF ANY PAYMENT
PROVIDED UNDER THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR
SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER THIS AGREEMENT BE REDUCED BY
ANY COMPENSATION EARNED BY EXECUTIVE AS A RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER OR BY RETIREMENT BENEFITS AFTER THE DATE OF THE TERMINATION EVENT, OR
OTHERWISE.


 


5.3          WITHHOLDING TAXES.  THE COMPANY SHALL WITHHOLD APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN INCOME, EMPLOYMENT AND OTHER APPLICABLE TAXES FROM ANY
PAYMENTS HEREUNDER.


 


5.4          OBLIGATIONS OF EXECUTIVE.


 


(A)           FOR TWO YEARS FOLLOWING A TERMINATION EVENT, EXECUTIVE AGREES NOT
TO PERSONALLY SOLICIT ANY OF THE EMPLOYEES EITHER OF THE COMPANY OR OF ANY
ENTITY IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY POSSESSES THE ABILITY TO
DETERMINE THE VOTING OF 50% OR MORE OF THE VOTING SECURITIES OF SUCH ENTITY
(INCLUDING TWO-PARTY JOINT VENTURES IN WHICH EACH PARTY POSSESSES 50% OF THE
TOTAL VOTING POWER OF THE ENTITY) TO BECOME EMPLOYED ELSEWHERE OR PROVIDE THE
NAMES OF SUCH EMPLOYEES TO ANY OTHER COMPANY THAT EXECUTIVE HAS REASON TO
BELIEVE WILL SOLICIT SUCH EMPLOYEES.


 


(B)           FOLLOWING THE OCCURRENCE OF A TERMINATION EVENT, EXECUTIVE AGREES
TO CONTINUE TO SATISFY HIS/HER OBLIGATIONS UNDER THE TERMS OF THE COMPANY’S
STANDARD FORM OF AGREEMENT REGARDING CONFIDENTIAL INFORMATION AND PROPRIETARY
DEVELOPMENT PREVIOUSLY EXECUTED BY EXECUTIVE (OR ANY COMPARABLE AGREEMENT
SUBSEQUENTLY EXECUTED BY EXECUTIVE IN SUBSTITUTION OR SUPPLEMENT THERETO).


 


(C)           EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THAT PAYMENTS AND BENEFITS
UNDER THIS AGREEMENT WILL CEASE IF, WITHIN ONE YEAR FOLLOWING A TERMINATION
EVENT, EXECUTIVE (WHETHER ON EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN
CONJUNCTION WITH ANY PERSON, COMPANY, BUSINESS ENTITY OR OTHER ORGANIZATION
WHATSOEVER), DIRECTLY OR INDIRECTLY, EITHER (I) ENGAGES IN ANY BUSINESS THAT IS
A COMPETITIVE BUSINESS OR (II) ENTERS THE EMPLOY OF, OR RENDER ANY SERVICES TO,
ANY PERSON OR ENTITY (OR ANY DIVISION OF ANY PERSON OR ENTITY) THAT ENGAGES IN A
COMPETITIVE BUSINESS.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “COMPETITIVE
BUSINESS” SHALL INCLUDE ANY PERSON OR ENTITY THAT COMPETES WITH ANY BUSINESS OF
THE COMPANY OR ITS AFFILIATES AT THE TIME OF THE TERMINATION EVENT (INCLUDING,
WITHOUT LIMITATION, BUSINESSES THAT THE COMPANY OR ITS AFFILIATES HAVE SPECIFIC
PLANS AT THE TIME OF THE TERMINATION EVENT TO CONDUCT IN THE FUTURE, OF WHICH
PLANS EXECUTIVE IS AWARE AT THAT TIME) IN ANY GEOGRAPHICAL AREA WHERE THE
COMPANY OR ITS AFFILIATES MANUFACTURE,

 

9

--------------------------------------------------------------------------------


 


SELL, LEASE, RENT, LICENSE, OR OTHERWISE PROVIDE THEIR PRODUCTS OR SERVICES
(INCLUDING, WITHOUT LIMITATION, GEOGRAPHICAL AREAS WHERE THE COMPANY OR ITS
AFFILIATES HAVE SPECIFIC PLANS AT THE TIME OF THE TERMINATION EVENT TO ENGAGE IN
ONE OR MORE SUCH ACTIVITIES, OF WHICH PLANS EXECUTIVE IS AWARE AT THAT TIME). 
NOTWITHSTANDING THE PRECEDING SENTENCE, A PERSON OR ENTITY SHALL BE TREATED AS A
COMPETITIVE BUSINESS FOR PURPOSES OF THIS AGREEMENT ONLY IF THE COMPANY INCLUDES
SUCH PERSON OR ENTITY (WHICH, UNLESS OTHERWISE SPECIFIED BY THE COMPANY, SHALL
BE CONSIDERED TO INCLUDE ALL OF THE SUBSIDIARIES AND OTHER AFFILIATES OF SUCH
LISTED PERSON OR ENTITY) ON A LIST TO BE PREPARED BY THE COMPANY AT OR SHORTLY
AFTER THE TIME OF THE TERMINATION EVENT, SUCH LIST IS PROVIDED TO EXECUTIVE, AND
SUCH LIST INCLUDES NOT MORE THAN 15 PERSONS OR ENTITIES.


 

Notwithstanding any provision in this Agreement to the contrary, it shall not be
a violation of this Section 5.4(c) if any one or more of the following shall
occur:

 

(I)            EXECUTIVE MAY OWN, DIRECTLY OR INDIRECTLY, SOLELY AS A PASSIVE
INVESTMENT, SECURITIES OF ANY PERSON ENGAGED IN A COMPETITIVE BUSINESS, WHICH
SECURITIES ARE PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON
THE OVER-THE-COUNTER MARKET, IF EXECUTIVE (A) IS NOT A CONTROLLING PERSON OF, OR
A MEMBER OF A GROUP THAT CONTROLS, SUCH PERSON AND (B) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN 5% OR MORE OF ANY CLASS OF SECURITIES OF SUCH PERSON.

 

(II)           IF EXECUTIVE IS PROVIDING SERVICES TO OR FOR THE BENEFIT OF AN
ENTITY THAT HAS TWO OR MORE DISTINCT BUSINESS UNITS, AT LEAST ONE OF WHICH DOES
NOT CONSTITUTE A COMPETITIVE BUSINESS, EXECUTIVE MAY PROVIDE SERVICES TO SUCH
ENTITY SO LONG AS EXECUTIVE DOES NOT PROVIDE SERVICES, DIRECTLY OR INDIRECTLY,
TO OR FOR THE BENEFIT OF A BUSINESS UNIT THAT CONSTITUTES A COMPETITIVE
BUSINESS.

 

(III)          IF EXECUTIVE IS PROVIDING SERVICES TO OR FOR THE BENEFIT OF AN
ENTITY THAT DOES NOT ENGAGE IN A COMPETITIVE BUSINESS, AND SUCH ENTITY
SUBSEQUENTLY IS ACQUIRED BY A PERSON OR ENTITY THAT DOES ENGAGE IN A COMPETITIVE
BUSINESS, EXECUTIVE MAY CONTINUE SUCH EMPLOYMENT SO LONG AS EXECUTIVE DOES NOT
PERSONALLY ENGAGE, DIRECTLY OR INDIRECTLY, IN SUCH COMPETITIVE BUSINESS OR
OTHERWISE ADVISE OR ASSIST SUCH COMPETITIVE BUSINESS.

 


(D)           IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EXECUTIVE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 5.4 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS
OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO
APPLY AS TO SUCH MAXIMUM TIME OR TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH
COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE.  ALTERNATIVELY, IF
ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS
AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE
IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.


 


(E)           EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY’S REMEDIES AT
LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF
SECTION 5.4(A), (B) OR (C) WOULD BE INADEQUATE AND, IN RECOGNITION OF THIS FACT,
EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN
ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT POSTING ANY BOND, SHALL BE
ENTITLED TO CEASE MAKING ANY PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE
REQUIRED BY

 

10

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND, WITH RESPECT TO A BREACH OR THREATENED BREACH OF
SECTION 5.4(A) OR (B) ONLY, OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC
PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION, OR
ANY OTHER EQUITABLE REMEDY THAT MAY THEN BE AVAILABLE.


 


5.5          EMPLOYEE RELEASE PRIOR TO RECEIPT OF BENEFITS.  UPON THE OCCURRENCE
OF A TERMINATION EVENT, AND PRIOR TO THE RECEIPT OF ANY BENEFITS UNDER THIS
AGREEMENT ON ACCOUNT OF THE OCCURRENCE OF THE TERMINATION EVENT, EXECUTIVE
SHALL, AS OF THE DATE OF THE TERMINATION EVENT, EXECUTE AN EMPLOYEE RELEASE
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A.  SUCH EMPLOYEE RELEASE
SHALL SPECIFICALLY RELATE TO ALL OF EXECUTIVE’S RIGHTS AND CLAIMS IN EXISTENCE
AT THE TIME OF SUCH EXECUTION RELATING TO EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, BUT SHALL NOT INCLUDE (I) EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT,
(II) EXECUTIVE’S RIGHTS UNDER ANY EMPLOYEE BENEFIT PLAN SPONSORED BY THE
COMPANY, (III) EXECUTIVE’S RIGHTS TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
UNDER APPLICABLE LAW, THE COMPANY’S BYLAWS OR OTHER GOVERNING INSTRUMENTS OR ANY
AGREEMENT ADDRESSING SUCH SUBJECT MATTER BETWEEN EXECUTIVE AND THE COMPANY OR
(IV) ANY CLAIMS THAT CANNOT BE RELEASED AS A MATTER OF LAW.  IT IS UNDERSTOOD
THAT EXECUTIVE HAS 21 DAYS (OR SUCH LONGER PERIOD AS MAY BE REQUIRED BY
APPLICABLE LAW) TO CONSIDER WHETHER TO EXECUTE SUCH EMPLOYEE RELEASE AND
EXECUTIVE MAY REVOKE SUCH EMPLOYEE RELEASE WITHIN SEVEN DAYS AFTER EXECUTION OF
SUCH EMPLOYEE RELEASE.  IN THE EVENT EXECUTIVE DOES NOT EXECUTE SUCH EMPLOYEE
RELEASE WITHIN THE 21-DAY PERIOD (OR SUCH LONGER PERIOD AS MAY BE REQUIRED BY
APPLICABLE LAW), OR IF EXECUTIVE REVOKES SUCH EMPLOYEE RELEASE WITHIN THE
SEVEN-DAY PERIOD, NO BENEFITS SHALL BE PAYABLE UNDER THIS AGREEMENT AND THIS
AGREEMENT SHALL BE NULL AND VOID.  NOTHING IN THIS AGREEMENT SHALL LIMIT THE
SCOPE OR TIME OF APPLICABILITY OF SUCH EMPLOYEE RELEASE ONCE IT IS EXECUTED AND
NOT TIMELY REVOKED.


 


5.6          COMPLIANCE WITH SECTION 409A.  IN THE EVENT THAT (I) ONE OR MORE
PAYMENTS OF COMPENSATION OR BENEFITS (AND ANY OTHER SEVERANCE PAYMENTS OR
BENEFITS WHICH MAY BE CONSIDERED DEFERRED COMPENSATION UNDER SECTION 409A)
RECEIVED OR TO BE RECEIVED BY EXECUTIVE PURSUANT TO THIS AGREEMENT (“AGREEMENT
PAYMENT”) WOULD CONSTITUTE DEFERRED COMPENSATION SUBJECT TO SECTION 409A OF THE
CODE AND THE REGULATIONS OR OTHER AUTHORITY PROMULGATED THEREUNDER, AS AMENDED
FROM TIME TO TIME (“SECTION 409A”), AND (II) EXECUTIVE IS DEEMED AT THE TIME OF
SUCH TERMINATION OF EMPLOYMENT TO BE A “SPECIFIED EMPLOYEE” UNDER
SECTION 409A(A)(2)(B)(I), THEN SUCH AGREEMENT PAYMENT SHALL NOT BE MADE OR
COMMENCE UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE SIX-MONTH PERIOD
MEASURED FROM THE DATE OF EXECUTIVE’S “SEPARATION FROM SERVICE” (AS SUCH TERM IS
AT THE TIME DEFINED IN TREASURY REGULATIONS UNDER SECTION 409A) WITH THE COMPANY
(THE “DELAY PERIOD”) OR (II) SUCH EARLIER TIME PERMITTED UNDER SECTION 409A OF
THE CODE; PROVIDED, HOWEVER, THAT SUCH DEFERRAL SHALL ONLY BE EFFECTED TO THE
EXTENT REQUIRED TO AVOID ADVERSE TAX TREATMENT TO EXECUTIVE UNDER SECTION 409A,
INCLUDING (WITHOUT LIMITATION) THE ADDITIONAL 20% TAX FOR WHICH EXECUTIVE WOULD
OTHERWISE BE LIABLE UNDER SECTION 409A(A)(1)(B)  OR ANY STATE LAW EQUIVALENT OF
SECTION 409A IN THE ABSENCE OF SUCH DEFERRAL.  DURING ANY PERIOD IN WHICH AN
AGREEMENT PAYMENT TO EXECUTIVE IS DEFERRED PURSUANT TO THE FOREGOING, EXECUTIVE
SHALL BE ENTITLED TO INTEREST ON THE DEFERRED AGREEMENT PAYMENT AT A PER ANNUM
RATE EQUAL TO THE HIGHEST RATE OF INTEREST APPLICABLE TO SIX-MONTH NON-CALLABLE
CERTIFICATES OF DEPOSIT WITH DAILY COMPOUNDING OFFERED BY CITIBANK N.A., WELLS
FARGO BANK, N.A. OR BANK OF AMERICA ON THE DATE OF SUCH SEPARATION FROM
SERVICE.  UPON THE EXPIRATION OF THE APPLICABLE DELAY PERIOD, ANY AGREEMENT
PAYMENT THAT WOULD HAVE OTHERWISE BEEN MADE DURING THAT PERIOD (WHETHER IN A
SINGLE SUM OR IN INSTALLMENTS) IN THE ABSENCE OF THIS SECTION 5.6 SHALL BE PAID
TO EXECUTIVE OR EXECUTIVE’S BENEFICIARY IN ONE LUMP SUM, INCLUDING ALL ACCRUED
INTEREST, AND ALL REMAINING AGREEMENT PAYMENTS, IF ANY, WILL BE PAYABLE IN
ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.

 

11

--------------------------------------------------------------------------------


 


THE FOREGOING PROVISIONS ARE INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A SO THAT NONE OF THE SEVERANCE PAYMENTS AND BENEFITS TO BE PROVIDED
HEREUNDER WILL BE SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND
ANY AMBIGUITIES HEREIN WILL BE INTERPRETED TO SO COMPLY.  THE COMPANY AND
EXECUTIVE AGREE TO WORK TOGETHER IN GOOD FAITH TO CONSIDER AMENDMENTS TO THIS
AGREEMENT AND TO TAKE SUCH REASONABLE ACTIONS WHICH ARE NECESSARY, APPROPRIATE
OR DESIRABLE TO AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION
PRIOR TO ACTUAL PAYMENT TO EXECUTIVE UNDER SECTION 409A.


 


5.7          GOLDEN PARACHUTE PAYMENTS.


 


(A)           IN THE EVENT THAT ANY PAYMENT RECEIVED OR TO BE RECEIVED BY
EXECUTIVE PURSUANT TO THIS AGREEMENT OR OTHERWISE (“PAYMENT”) WOULD BE SUBJECT
TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, OR ANY COMPARABLE
FEDERAL, STATE, LOCAL OR FOREIGN EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
INTEREST AND PENALTIES, IS HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”), THEN EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT FROM
THE COMPANY (“GROSS-UP PAYMENT”) IN SUCH AN AMOUNT THAT AFTER THE PAYMENT OF ALL
TAXES (INCLUDING, WITHOUT LIMITATION, ANY INTEREST AND PENALTIES ON SUCH TAXES
AND THE EXCISE TAX) ON THE PAYMENT AND ON THE GROSS-UP PAYMENT, EXECUTIVE SHALL
RETAIN AN AMOUNT EQUAL TO (A) THE PAYMENT MINUS (B) ALL APPLICABLE TAXES ON THE
PAYMENT OTHER THAN THE EXCISE TAX.  THE INTENT OF THE PARTIES IS THAT THE
COMPANY SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL PAY, ANY EXCISE TAX ON THE
PAYMENT AND GROSS-UP PAYMENT AND ANY INCOME, EMPLOYMENT AND OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, PENALTIES AND INTEREST) IMPOSED ON THE GROSS-UP
PAYMENT (AS WELL AS ANY LOSS OF TAX DEDUCTION CAUSED BY THE PAYMENT OR THE
GROSS-UP PAYMENT).  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT EXCISE
TAXES COULD BE AVOIDED BY A REDUCTION IN PAYMENTS TO EXECUTIVE PURSUANT TO THIS
AGREEMENT, THE COMPANY MAY REDUCE SUCH PAYMENTS TO BRING THE TOTAL PAYMENTS TO
THAT AMOUNT THAT FALLS IMMEDIATELY BELOW THE THRESHOLD TRIGGERING THE EXCISE
TAX, UP TO A TOTAL REDUCTION NOT TO EXCEED $25,000.  ANY REDUCTION IN PAYMENTS
AND/OR BENEFITS REQUIRED BY THIS SECTION 5.7 SHALL OCCUR IN THE FOLLOWING ORDER
UNLESS THE EXECUTIVE ELECTS IN WRITING A DIFFERENT ORDER PRIOR TO THE DATE ON
WHICH THE EVENT THAT TRIGGERS THE SEVERANCE PAYMENTS AND BENEFITS DUE HEREUNDER
OCCURS: (1) REDUCTION OF CASH PAYMENTS; (2) CANCELLATION OF ACCELERATED VESTING
OF EQUITY AWARDS OTHER THAN STOCK OPTIONS; (3) CANCELLATION OF ACCELERATED
VESTING OF STOCK OPTIONS; AND (4) REDUCTION OF OTHER BENEFITS PAID TO THE
EXECUTIVE.  IN THE EVENT THAT ACCELERATION OF VESTING OF EQUITY AWARD
COMPENSATION IS TO BE REDUCED, SUCH ACCELERATION OF VESTING SHALL BE CANCELLED
IN THE REVERSE ORDER OF THE DATE OF GRANT FOR THE EXECUTIVE’S EQUITY AWARDS
UNLESS THE EXECUTIVE ELECTS IN WRITING A DIFFERENT ORDER FOR CANCELLATION PRIOR
TO THE TRIGGERING EVENT. ANY GROSS-UP PAYMENT UNDER THIS AGREEMENT SHALL BE MADE
WITH THIRTY (30) DAYS FOLLOWING THE DATE IN WHICH THE RELATED TAXES ARE REMITTED
TO THE TAXING AUTHORITIES BY EXECUTIVE.


 


(B)           UNLESS THE COMPANY AND EXECUTIVE OTHERWISE AGREE IN WRITING, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 5.7 AND THE ASSUMPTIONS TO
BE UTILIZED IN ARRIVING AT SUCH DETERMINATIONS SHALL BE MADE IN WRITING IN GOOD
FAITH BY AN INDEPENDENT TAX PROFESSIONAL DESIGNATED BY THE COMPANY AND
REASONABLY ACCEPTABLE TO EXECUTIVE (THE “INDEPENDENT TAX PROFESSIONAL”).  FOR
PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS SECTION 5.7, THE
INDEPENDENT TAX PROFESSIONAL MAY MAKE REASONABLE ASSUMPTIONS AND

 

12

--------------------------------------------------------------------------------


 

approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.  The Company and Executive shall furnish to the Independent Tax
Professional such information and documents as the Independent Tax Professional
may reasonably request in order to make a determination under this Section 5.7. 
The Company shall bear all costs that the Independent Tax Professional may
reasonably incur in connection with any calculations contemplated by this
Section 5.7.

 


ARTICLE VI

OTHER RIGHTS AND BENEFITS NOT AFFECTED


 

Nothing in the Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company and for which Executive may
otherwise qualify, nor shall anything herein limit such greater rights as
Executive may have under any agreements with the Company applicable to his/her
Stock Options, Restricted Stock, Stock Units or other equity awards; provided,
however, that any benefits provided hereunder shall be in lieu of any other
severance benefits to which Executive may otherwise be entitled, including
(without limitation) under any employment contract or severance plan, program or
arrangement.  Except as otherwise expressly provided herein, amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company at or subsequent to the date of
a Termination Event shall be payable in accordance with such plan, policy,
practice or program.

 


ARTICLE VII

NON-ALIENATION OF BENEFITS


 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.

 


ARTICLE VIII


 


DEFINITIONS


 

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

 


8.1          “BASE SALARY” MEANS EXECUTIVE’S ANNUAL SALARY (EXCLUDING BONUS, ANY
OTHER INCENTIVE OR OTHER PAYMENTS AND STOCK OPTION EXERCISES) FROM THE COMPANY
AT THE TIME OF THE OCCURRENCE OF THE CHANGE OF CONTROL (IF APPLICABLE) OR THE
TERMINATION EVENT, WHICHEVER IS GREATER.


 


8.2          “CAUSE” MEANS (I) AN UNAUTHORIZED USE OR DISCLOSURE BY EXECUTIVE OF
THE COMPANY’S CONFIDENTIAL INFORMATION OR TRADE SECRETS, WHICH USE OR DISCLOSURE
CAUSES MATERIAL HARM TO THE COMPANY, (II) A MATERIAL BREACH BY EXECUTIVE OF A
MATERIAL AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, (III) A MATERIAL FAILURE
BY EXECUTIVE TO COMPLY WITH THE COMPANY’S

 

13

--------------------------------------------------------------------------------


 

written policies or rules resulting in material harm to the Company,
(iv) Executive’s conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State thereof or the equivalent under
the applicable laws outside of the United States, (v) Executive’s gross
negligence or willful misconduct resulting in material harm to the Company,
(vi) a continuing failure by Executive to perform assigned duties after
receiving written notification of such failure or (vii) a failure by Executive
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
Executive’s cooperation.

 


8.3          “CHANGE OF CONTROL” MEANS:


 


(A)           THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANIZATION, IF PERSONS WHO
WERE NOT SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OWN IMMEDIATELY AFTER SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION 50% OR MORE OF THE VOTING POWER OF THE
OUTSTANDING SECURITIES OF EACH OF (I) THE CONTINUING OR SURVIVING ENTITY AND
(II) ANY DIRECT OR INDIRECT PARENT CORPORATION OF SUCH CONTINUING OR SURVIVING
ENTITY;


 


(B)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS;


 


(C)           A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH
FEWER THAN 50% OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO EITHER:


 

(I)            HAD BEEN DIRECTORS OF THE COMPANY ON THE DATE 24 MONTHS PRIOR TO
THE DATE OF SUCH CHANGE IN THE COMPOSITION OF THE BOARD (THE “ORIGINAL
DIRECTORS”); OR

 

(II)           WERE APPOINTED TO THE BOARD, OR NOMINATED FOR ELECTION TO THE
BOARD, WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE AGGREGATE OF
(A) THE ORIGINAL DIRECTORS WHO WERE IN OFFICE AT THE TIME OF THEIR APPOINTMENT
OR NOMINATION AND (B) THE DIRECTORS WHOSE APPOINTMENT OR NOMINATION WAS
PREVIOUSLY APPROVED IN A MANNER CONSISTENT WITH THIS PARAGRAPH (II); OR

 


(D)           ANY TRANSACTION AS A RESULT OF WHICH ANY PERSON IS THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”)), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING AT LEAST 30% OF THE TOTAL VOTING POWER REPRESENTED BY THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES.  FOR PURPOSES OF THIS
SUBSECTION (D), THE TERM “PERSON” SHALL HAVE THE SAME MEANING AS WHEN USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT BUT SHALL EXCLUDE (I) A TRUSTEE OR
OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY
OR OF A PARENT OR SUBSIDIARY AND (II) A CORPORATION OWNED DIRECTLY OR INDIRECTLY
BY THE SHAREHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR OWNERSHIP OF SHARES.


 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the jurisdiction of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

 

14

--------------------------------------------------------------------------------


 


8.4          “COMPANY” MEANS VERIGY LTD., A SINGAPORE CORPORATION, AND ANY
SUCCESSOR THERETO AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT WITH RESPECT TO
DETERMINING WHETHER A CHANGE IN CONTROL HAS OCCURRED, THE TERM “COMPANY” SHALL
MEAN VERIGY LTD. EXCLUSIVELY.


 


8.5          “DISABILITY” MEANS THAT EXECUTIVE IS UNABLE TO PERFORM THE DUTIES
OF HIS/HER OFFICE WITH THE COMPANY OR ANY SUBSIDIARY, AND IS UNABLE TO PERFORM
SUBSTANTIALLY EQUIVALENT DUTIES, BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT, AND SUCH CONDITION HAS LASTED OR CAN BE EXPECTED
TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


 

8.6          “Good Reason” means: (i) a reduction of Executive’s rate of
compensation as in effect on the Effective Date of this Agreement or, if a
Change of Control has occurred, as in effect immediately prior to the occurrence
of a Change of Control, other than reductions in Base Salary that apply broadly
to employees of the Company or reductions due to varying metrics and achievement
of performance goals for different periods under variable-pay programs;
(ii) either (A) failure to provide a package of benefits that, taken as a whole,
provides substantially similar benefits to those in which Executive is entitled
to participate as of the Effective Date (except that employee contributions may
be raised to the extent of any cost increases related to such benefits where
such increases in employee contributions are broadly applicable to employees of
the Company) or (B) any action by the Company that would significantly and
adversely affect Executive’s participation or reduce Executive’s benefits under
any of the Company’s benefit plans, other than changes that apply broadly to
employees of the Company; (iii) a change in Executive’s duties,
responsibilities, authority, job title or reporting relationships resulting in a
significant diminution of position, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith that is remedied by
the Company promptly after notice thereof is given by Executive; (iv) a request
that Executive relocate to a worksite that is more than 25 miles from his/her
prior worksite, unless Executive accepts such relocation opportunity; (v) a
failure or refusal of a successor to the Company to assume the Company’s
obligations under this Agreement, as provided in Section 9.9 or (vi) a material
breach by the Company or any successor to the Company of any of the material
provisions of this Agreement.  [Last Sentence Version A:  For purposes of
clause (iii) of the immediately preceding sentence, Executive’s duties,
responsibilities, authority, job title or reporting relationships shall not be
considered to be significantly diminished (and therefore shall not constitute
“Good Reason”) so long as Executive continues to perform substantially the same
functional role for the Company as Executive performed immediately prior to the
occurrence of the Change of Control, even if the Company becomes a subsidiary or
division of another entity.] [Last Sentence Version B:  For purposes of
clause (iii) of the immediately preceding sentence, Executive’s duties,
responsibilities, authority, job title or reporting relationships shall be
considered to be significantly diminished (and therefore shall constitute “Good
Reason”) if Executive no longer to performs substantially the same functional
role for the Company as Executive performed immediately prior to the occurrence
of the Change of Control of an entity whose equity securities are publicly
traded; provided, however, that prior to terminating his/her employment for Good
Reason under clause (iii) of the immediately preceding sentence solely as a
result of the entity for which Executive is providing services not being an
entity whose securities are publicly traded, Executive shall notify the
successor entity of his/her intention to so terminate his/her employment and
shall provide the successor entity with a reasonable period of time, not to
exceed 90 days, to negotiate terms of employment which meet Executive’s
requirements.  If, at the end of the notice and negotiation period, the parties
are unable to arrive at mutually satisfactory terms and conditions of
employment, then Executive may exercise his/her right to termination for good
reason as a result of no longer serving in a comparable role with a company
whose securities are publicly traded.]


 

 

15

--------------------------------------------------------------------------------


 


8.7          “TARGET BONUS” MEANS:


 


(A)           WITH RESPECT TO A TERMINATION EVENT OCCURRING ON OR BEFORE
OCTOBER 31, 2008, THE “TARGET BONUS” SHALL BE AN AMOUNT EQUAL TO THE ANNUALIZED
BONUS COMPENSATION THAT EXECUTIVE WOULD BE ENTITLED TO RECEIVE UNDER THE TERMS
OF ANY APPLICABLE PERFORMANCE-BASED COMPENSATION PLAN IN EFFECT AT THE TIME OF
EXECUTIVE’S TERMINATION EVENT, AS SET FOR EXECUTIVE BY THE COMPENSATION
COMMITTEE OF THE BOARD OR OTHER AUTHORIZED BODY, COVERING THE 12-MONTH PERIOD
ENDING AT THE END OF THE PERFORMANCE PERIOD DURING WHICH EXECUTIVE’S TERMINATION
EVENT OCCURS, ASSUMING THAT THE PERFORMANCE OBJECTIVES ARE FULLY MET.  THE
“TARGET BONUS” AMOUNT SHALL EQUAL 100% OF THE TARGET AMOUNT REGARDLESS OF
WHETHER OR NOT, OR TO WHAT DEGREE, THE ACTUAL PERFORMANCE OBJECTIVES ARE MET.


 


(B)           WITH RESPECT TO A TERMINATION EVENT OCCURRING ON OR AFTER
NOVEMBER 1, 2008, THE “TARGET BONUS” SHALL BE AN AMOUNT EQUAL TO AN AVERAGE OF
THE ANNUALIZED BONUS COMPENSATION PAID TO EMPLOYEE WITH RESPECT TO THE TWO
FISCAL YEARS OF THE COMPANY MOST RECENTLY PRECEDING THE DATE OF THE TERMINATION
EVENT; PROVIDED, HOWEVER, THAT IF THE EXECUTIVE’S TARGET BONUS IN THE YEAR IN
WHICH THE TERMINATION EVENT OCCURS, EXPRESSED AS A PERCENT OF EXECUTIVE’S BASE
SALARY, IS HIGHER THAN THE PERCENTAGE TARGET BONUS LEVELS IN THE YEARS USED FOR
PURPOSES OF THE AVERAGE, THEN AN EQUITABLE ADJUSTMENT WILL BE MADE TO THE PRIOR
YEAR AMOUNTS SO AS TO TREAT EXECUTIVE AS IF S/HE WERE AT THE HIGHER TARGET BONUS
PERCENTAGE FOR THE YEARS USED TO DETERMINE THE AVERAGE.


 


8.8          “TERMINATION EVENT” MEANS AN INVOLUNTARY TERMINATION OF EMPLOYMENT
DESCRIBED IN SECTION 2.1 OR 3.1(A) OR A VOLUNTARY TERMINATION OF EMPLOYMENT
DESCRIBED IN SECTION 3.2(A).  NO OTHER EVENT SHALL BE A TERMINATION EVENT FOR
PURPOSES OF THIS AGREEMENT.


 


ARTICLE IX

GENERAL PROVISIONS


 


9.1          INTERPRETATION.  THE PARTIES ACKNOWLEDGE THAT EXECUTIVE MAY SERVE
AS AN OFFICER AND/DIRECTOR OF THE COMPANY AS WELL AS AN OFFICER AND/OR DIRECTOR
OF ONE OR MORE OF THE COMPANY’S SUBSIDIARIES.  IT IS THE PARTIES’ INTENTION
THAT, WHEN DETERMINING WHETHER A TERMINATION EVENT OR CHANGE OF CONTROL HAS
OCCURRED, THE PARTIES WILL LOOK AT THE FACTS AND CIRCUMSTANCES AFFECTING THE
HIGHEST LEVEL ENTITY IN THE COMPANY’S CORPORATE FAMILY IN WHICH EXECUTIVE PLAYS
A ROLE.  FOR EXAMPLE, AN EXECUTIVE OFFICER OF THE COMPANY WHO ALSO SERVED ON THE
BOARD OR AS AN OFFICER OF ONE OR MORE OF THE COMPANY’S SUBSIDIARIES WILL NOT BE
DEEMED TO HAVE EXPERIENCED A CHANGE IN EXECUTIVE’S DUTIES, RESPONSIBILITIES,
AUTHORITY, JOB TITLE OR REPORTING RELATIONSHIPS RESULTING IN A SIGNIFICANT
DIMINUTION OF POSITION SOLELY AS A RESULT OF THE CHANGE AT THE SUBSIDIARY LEVEL,
I.E., CHANGES IMPLEMENTED SOLELY AT THE SUBSIDIARY LEVEL BUT NOT AT THE HIGHER
LEVEL WOULD NOT CONSTITUTE GOOD CAUSE UNLESS THE OVERALL EFFECT OF THE
SUBSIDIARY-LEVEL CHANGES RESULTED IN A SIGNIFICANT DIMINUTION OF OVERALL
POSITION WITH THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

16

--------------------------------------------------------------------------------


 


9.2          SUBSIDIARIES BOUND.  TO THE EXTENT THAT EXECUTIVE IS EMPLOYED BY A
SUBSIDIARY OF VERIGY LTD. AND NOT BY VERIGY LTD. ITSELF, (I) EXECUTIVE’S BASE
SALARY AND TARGET BONUS SHALL BE THE AMOUNTS AS SO DEFINED AS PAYABLE BY
EXECUTIVE’S DIRECT EMPLOYER; AND (II) TO THE EXTENT THAT VERIGY LTD. ITSELF IS
NOT THE DIRECT EMPLOYER OR OTHERWISE PAYING THE BENEFITS DUE TO EXECUTIVE UNDER
THIS AGREEMENT, VERIGY LTD. SHALL CAUSE THE SUBSIDIARY DIRECTLY EMPLOYING
EXECUTIVE TO MAKE PROVIDE THE BENEFITS DUE TO EXECUTIVE UNDER THIS AGREEMENT.


 


9.3          NOTICES.  ANY NOTICES PROVIDED HEREUNDER MUST BE IN WRITING, AND
SUCH NOTICES OR ANY OTHER WRITTEN COMMUNICATION SHALL BE DEEMED EFFECTIVE UPON
THE EARLIER OF PERSONAL DELIVERY (INCLUDING PERSONAL DELIVERY BY FACSIMILE) OR
THE THIRD DAY AFTER MAILING BY FIRST-CLASS MAIL, TO THE COMPANY AT ITS PRIMARY
U.S. OFFICE LOCATION AND TO EXECUTIVE AT EXECUTIVE’S ADDRESS AS LISTED IN THE
COMPANY’S PAYROLL RECORDS.  ANY PAYMENTS MADE BY THE COMPANY TO EXECUTIVE UNDER
THE TERMS OF THIS AGREEMENT SHALL BE DELIVERED TO EXECUTIVE EITHER IN PERSON OR
AT SUCH ADDRESS AS LISTED IN THE COMPANY’S PAYROLL RECORDS.


 


9.4          SEVERABILITY.  IT IS THE INTENT OF THE PARTIES TO THIS AGREEMENT
THAT, WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED
IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY
PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION
OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE REFORMED, CONSTRUED AND
ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS HAD NEVER BEEN CONTAINED HEREIN.


 


9.5          WAIVER.  IF EITHER PARTY SHOULD WAIVE ANY BREACH OF ANY PROVISIONS
OF THIS AGREEMENT, THAT PARTY SHALL NOT THEREBY BE DEEMED TO HAVE WAIVED ANY
PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY OTHER PROVISION OF THIS
AGREEMENT.


 


9.6          COMPLETE AGREEMENT.  THIS AGREEMENT, INCLUDING EXHIBIT A,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY AND IS THE
COMPLETE, FINAL AND EXCLUSIVE EMBODIMENT OF THEIR AGREEMENT WITH REGARD TO THIS
SUBJECT MATTER; PROVIDED THAT (SUBJECT TO ANY DELAY PERIOD REQUIRED UNDER
SECTION 5.6) NOTHING HEREIN SHALL LIMIT SUCH GREATER RIGHTS AS EXECUTIVE MAY
HAVE UNDER ANY AGREEMENTS WITH THE COMPANY APPLICABLE TO HIS/HER STOCK OPTIONS,
RESTRICTED STOCK, STOCK UNITS OR OTHER EQUITY AWARDS.  THIS AGREEMENT SHALL BE
DEEMED TO BE AN AMENDMENT OF ANY AGREEMENTS BETWEEN EXECUTIVE AND THE COMPANY
APPLICABLE TO HIS/HER STOCK OPTIONS, RESTRICTED STOCK, STOCK UNITS OR OTHER
EQUITY AWARDS TO THE EXTENT THAT THIS AGREEMENT PROVIDES GREATER RIGHTS.  THIS
AGREEMENT IS ENTERED INTO WITHOUT RELIANCE ON ANY PROMISE OR REPRESENTATION
OTHER THAN THOSE EXPRESSLY CONTAINED HEREIN.  WITHOUT LIMITING THE FOREGOING,
THIS AGREEMENT SUPERSEDES AND REPLACES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, ON THE MATTERS SET FORTH HEREIN THAT MAY EXIST BETWEEN
EXECUTIVE AND THE COMPANY OR ITS PREDECESSOR, AGILENT TECHNOLOGIES, INC. OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES. WITH RESPECT TO STOCK OPTIONS, RESTRICTED
STOCK, STOCK UNITS OR OTHER EQUITY AWARDS GRANTED ON OR AFTER THE DATE HEREOF,
THE ACCELERATION OF VESTING PROVIDED HEREIN WILL APPLY TO SUCH AWARDS EXCEPT TO
THE EXTENT OTHERWISE EXPLICITLY PROVIDED (WHICH MUST INCLUDE REFERENCE TO THIS
AGREEMENT) IN THE APPLICABLE EQUITY AWARD AGREEMENT.

 

17

--------------------------------------------------------------------------------

 



9.7          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN SIGNATURES OF MORE THAN ONE
PARTY, BUT ALL OF WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


9.8          HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS HEREOF ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NEITHER BE DEEMED TO CONSTITUTE A PART
HEREOF NOR TO AFFECT THE MEANING THEREOF.


 


9.9          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE AND THE COMPANY, AND
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS,
EXCEPT THAT EXECUTIVE MAY NOT DELEGATE ANY OF EXECUTIVE’S DUTIES HEREUNDER AND
MAY NOT ASSIGN ANY OF EXECUTIVE’S RIGHTS HEREUNDER WITHOUT THE WRITTEN CONSENT
OF THE COMPANY, WHICH CONSENT SHALL NOT BE WITHHELD UNREASONABLY.  ANY SUCCESSOR
TO THE COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE
REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO
THE COMPANY’S BUSINESS AND/OR ASSETS, WHETHER OR NOT SUCH SUCCESSOR EXECUTES AND
DELIVERS AN ASSUMPTION AGREEMENT REFERRED TO IN THE PRECEDING SENTENCE OR
BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


 


9.10        AMENDMENT OR TERMINATION OF THIS AGREEMENT.  THIS AGREEMENT MAY BE
CHANGED OR TERMINATED ONLY UPON THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE.


 


9.11        ATTORNEY FEES.  IF EITHER PARTY HERETO BRINGS ANY ACTION TO ENFORCE
SUCH PARTY’S RIGHTS HEREUNDER, THE PREVAILING PARTY IN ANY SUCH ACTION SHALL BE
ENTITLED TO RECOVER SUCH PARTY’S REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED
IN CONNECTION WITH SUCH ACTION.


 


9.12        ARBITRATION.  IN ORDER TO ENSURE RAPID AND ECONOMICAL RESOLUTION OF
ANY DISPUTE THAT MAY ARISE UNDER THIS AGREEMENT, EXECUTIVE AND THE COMPANY AGREE
THAT ANY AND ALL DISPUTES OR CONTROVERSIES ARISING FROM OR REGARDING THE
INTERPRETATION, PERFORMANCE, ENFORCEMENT OR TERMINATION OF THIS AGREEMENT WHICH
CANNOT BE RESOLVED BY GOOD FAITH NEGOTIATION BETWEEN THE PARTIES SHALL FIRST BE
SUBMITTED FOR NON-BINDING MEDIATION.  IF COMPLETE AGREEMENT CANNOT BE REACHED
WITHIN 60 DAYS AFTER THE DATE OF SUBMISSION TO MEDIATION, ANY REMAINING ISSUES
WILL BE SUBMITTED TO THE JUDICIAL ARBITRATION & MEDIATION SERVICES, INC.
(“JAMS”) TO BE RESOLVED BY FINAL AND BINDING ARBITRATION UNDER THE ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”) AND CALIFORNIA LAW.
ACCORDINGLY, THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE
BETWEEN THEM UNDER THIS AGREEMENT RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.


 


9.13        CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA.


 


9.14        CONSTRUCTION OF AGREEMENT.  IN THE EVENT OF A CONFLICT BETWEEN THE
TEXT OF THE AGREEMENT AND ANY SUMMARY, DESCRIPTION OR OTHER INFORMATION
REGARDING THE AGREEMENT, THE TEXT OF THE AGREEMENT SHALL CONTROL.

 

18

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

Verigy Ltd.,

 

EXECUTIVE

 

a Singapore corporation

 

 

 

 

 

 

 

 

 

 

 

(Signature of Authorized Signatory)

 

Signature

 

 

 

 

 

 

 

 

 

(Print Name & Title of Signatory)

 

 

 

 

 

 

 

Exhibit A: General Release and Agreement

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE AND AGREEMENT

 

This General Release and Agreement (the “Agreement”) is entered into this
         day of                         , 200   (the “Effective Date”), between
Verigy Ltd., a Singapore corporation (the “Company”), and
                               (“Executive”).  The Agreement is part of an
agreement between Executive and Verigy Ltd. (“Verigy”) to terminate Executive’s
employment with Verigy on the terms set forth in the Amended & Restated
Severance Agreement dated                  , 200  , between Verigy and Executive
(the “Severance Agreement”).

 

Verigy and Executive hereby agree as follows:

 

1.                                       Executive agrees to attend a Functional
Exit Interview on                          , 20    , at which time all company
property and identification will be turned in and the appropriate personnel
documents will be executed.  Thereafter, Executive agrees to do such other acts
as may be reasonably requested by Verigy in order to effectuate the terms of
this Agreement.  Executive agrees to remove all personal effects from his/her
current office within seven days of signing this Agreement and in any event not
later than                        , 20    .

 

2.                                       Executive agrees not to make any public
statement or statements to the press concerning Verigy, its business objectives,
its management practices, or other sensitive information without first receiving
Verigy’s written approval.  Executive further agrees to take no action that
would cause Verigy or its employees or agents any embarrassment or humiliation
or otherwise cause or contribute to Verigy’s or any such person’s being held in
disrepute by the general public or Verigy’s employees, clients, or customers. 
Verigy agrees to take no action that would cause Executive any embarrassment or
humiliation or otherwise cause or contribute to Executive’s being held in
disrepute by the general public or by Verigy’s employees, clients or customers.

 

3.                                       Executive, on behalf of Executive and
his/her heirs, estate, executors, administrators, successors and assigns, does
fully release, discharge, and agree to hold harmless Verigy, its officers,
agents, employees, attorneys, subsidiaries, affiliated companies, predecessors,
successors and assigns (collectively, the “Releasees”) from all actions, causes
of action, claims, judgments, obligations, damages, liabilities, costs, or
expense of whatsoever kind and character that he may have, including but not
limited to:

 

a.                                       any claims relating to employment
discrimination on account of race, sex, age, national origin, creed, disability,
or other basis, whether or not arising under the Federal Civil Rights Acts, the
Age Discrimination in Employment Act (“ADEA”), California Fair Employment and
Housing Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, any amendments to the foregoing laws, or any other federal, state, county,
municipal, foreign or other law, statute, regulation or order relating to
employment discrimination;

 

--------------------------------------------------------------------------------


 

b.                                      any claims relating to pay or leave of
absence arising under the Fair Labor Standards Act, the Family Medical Leave
Act, and any similar laws enacted in California or any other jurisdiction,
except as prohibited by law;

 

c.                                       any claims for reemployment, salary,
wages, bonuses, vacation pay, stock options, acquired rights, appreciation from
stock options, stock appreciation rights, benefits or other compensation of any
kind;

 

d.                                      any claims relating to, arising out of,
or connected with Executive’s employment with Verigy, its predecessor Agilent
Technologies, Inc. (“Agilent”), or their respective subsidiaries, whether or not
the same be based upon any alleged violation of public policy; compliance (or
lack thereof) with any internal policy, procedure, practice or guideline; or any
oral, written, express, and/or implied employment contract or agreement, or the
breach of any terms thereof, including but not limited to, any implied covenant
of good faith and fair dealing; or any federal, state, county, municipal or
foreign law, statute, regulation or order, whether or not relating to labor or
employment; and

 

e.                                       any claims relating to, arising out of,
or connected with any other matter or event occurring prior to the execution of
this Agreement, whether or not brought before any judicial, administrative, or
other tribunal.

 

The foregoing notwithstanding, Executive does not release any actions, causes of
action, claims, judgments, obligations, damages, liabilities, costs or expense
of whatsoever kind and character that he may have with respect to
(i) Executive’s rights under this Agreement or the Severance Agreement,
(ii) Executive’s rights under any employee benefit plan sponsored by Agilent or
Verigy or (iii) Executive’s rights to indemnification or advancement of expenses
under applicable law, the bylaws of Agilent or Verigy, or other governing
instruments or any agreement addressing such subject matter between Executive
and Agilent or Verigy.  Moreover, this release does not release claims that
cannot be released as a matter of law, including, but not limited to: 
(1) Executive’s right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company); (2) claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee); and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”).

 

4.                                       Executive represents and warrants that
Executive has not assigned any such claim or authorized any other person or
entity to assert such claim on Executive’s behalf.  Further, Executive agrees
that under this Agreement Executive waives any claim for damages

 

2

--------------------------------------------------------------------------------


 

incurred at any time in the future because of alleged continuing effects of past
wrongful conduct involving any such claims and any right to sue for injunctive
relief against the alleged continuing effects of past wrongful conduct involving
such claims.

 

5.                                       Executive agrees not to act in any
manner that might damage the business of the Company.  Executive further agrees
that he/she will not knowingly encourage, counsel, or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so or as related
directly to the ADEA waiver in this Agreement.  Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order.  If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he/she cannot provide counsel or
assistance.

 

6.                                       In entering into this Agreement, the
parties have intended that this Agreement be a full and final settlement of all
matters, whether or not presently disputed, that could have arisen between them.

 

7.                                       Executive understands and expressly
agrees that this Agreement extends to all claims of every nature and kind
whatsoever, known or unknown, suspected or unsuspected, past or present, and all
rights under Section 1542 of the California Civil Code and/or any similar
statute or law or any other jurisdiction are hereby expressly waived.  Such
Section reads as follows:

 

“Section 1542.  A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.”

 

8.                                       It is expressly agreed that the claims
released pursuant to this Agreement include all claims against individual
employees of Verigy, whether or not such employees were acting within the course
and scope of their employment.

 

9.                                       Executive understands and agrees that,
as a condition of this Agreement, Executive shall not be entitled to any
employment (including employment as an independent contractor or otherwise) with
Verigy, its subsidiaries or related companies, or any successor, and Executive
hereby waives any right, or alleged right, of employment or re-employment with
Verigy.  Executive further agrees not to apply for employment with Verigy in the
future and not to institute or join any action, lawsuit or proceeding against
Verigy, its subsidiaries, related companies or successors for any failure to
employ Executive.  In the event Executive should secure such employment, it is
agreed that such employment is voidable without cause in the sole discretion of
Verigy.  After terminating Executive’s employment, should Executive become
employed by another company that Verigy merges with or acquires after the date
of this Agreement, Executive may continue such employment only if Verigy makes
offers of employment to all employees of the acquired or merged company.

 

3

--------------------------------------------------------------------------------


 

10.                                 Executive agrees that the terms, amount and
fact of settlement shall be confidential until Verigy needs to make any required
disclosure of any agreements between Verigy and Executive.  Therefore, except as
may be necessary to enforce the rights contained herein in an appropriate legal
proceeding or as may be necessary to receive professional services from an
attorney, accountant, or other professional adviser in order for such adviser to
render professional services, Executive agrees not to disclose any information
concerning these arrangements to anyone, including, but not limited to, past,
present and future employees of Verigy, until such time of the public filings.

 

11.                                 The terms of this Agreement are intended by
the parties as a final expression of their agreement with respect to such terms
as are included in this Agreement and may not be contradicted by evidence of any
prior or contemporaneous agreement.  The parties further intend that this
Agreement constitutes the complete and exclusive statement of its terms and that
no extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement.  No modification of this Agreement
shall be effective unless in writing and signed by both parties hereto.

 

12.                                 It is further expressly agreed and
understood that Executive has not relied upon any advice from Verigy and/or its
attorneys whatsoever as to the taxability, whether pursuant to federal, state,
local or foreign income tax statutes or regulations or otherwise, of the
payments made hereunder and that Executive will be solely liable for all tax
obligations, if any, arising from payment of the sums specified herein and shall
hold Verigy harmless from any tax obligations arising from said payment.

 

13.                                 In order to ensure rapid and economical
resolution of any dispute that may arise under this Agreement, Executive and the
Company agree that any and all disputes or controversies arising from or
regarding the interpretation, performance, enforcement or termination of this
Agreement which cannot be resolved by good faith negotiation between the parties
shall first be submitted for non-binding mediation.  If complete agreement
cannot be reached within 60 days after the date of submission to mediation, any
remaining issues will be submitted to the American Arbitration Association to be
resolved by final and binding arbitration under the its National Rules for the
Resolution of Employment Disputes and California Law.  BY ENTERING INTO THIS
AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO
JURY TRIAL OF ANY DISPUTE COVERED BY THIS AGREEMENT.

 

14.                                 The following notice is provided in
accordance with the provisions of Federal Law:

 

You have up to [21 days] [45 days] [NOTE USE “45” IF TERMINATION IS IN
CONNECTION WITH A “REDUCTION IN FORCE” FOR ADEA PURPOSES.] from the date this
General Release and Agreement is given to you in which to accept its terms,
although you may accept it any time within that [21-day period] [45-day period]
[NOTE USE “45-day period” IF TERMINATION IS IN CONNECTION WITH A

 

4

--------------------------------------------------------------------------------


 

“REDUCTION IN FORCE” FOR ADEA PURPOSES.].  You are advised to consult with an
attorney regarding this Agreement.  You have the right to revoke your acceptance
of this Agreement at any time within seven days from the date you sign it, and
this Agreement will not become effective and enforceable until this seven-day
revocation period has expired.  To revoke your acceptance, you must send a
written notice of revocation to Verigy Ltd., Attention: Vice President and
General Counsel, by 5:00 p.m. on or before the seventh day after you sign this
Agreement.

 

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE’S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THE SEVERANCE AGREEMENT, AND THAT EXECUTIVE IS SIGNING THIS
AGREEMENT VOLUNTARILY.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the dates indicated below, and shall become effective as indicated above.

 

Verigy Ltd.,

 

EXECUTIVE

 

a Singapore corporation

 

 

 

 

 

 

 

 

 

 

 

(Signature of Authorized Signatory)

 

Signature

 

 

 

 

 

 

 

Date:

 

 

(Print Name & Title of Signatory)

 

 

 

 

 

 

 

Date:

 

 

 

 

 

6

--------------------------------------------------------------------------------

 